In a negligence action to recover damages for personal injuries, the plaintiff appeals (1) from a judgment of the Supreme Court, Nassau County (Kutner, J.), dated April 8, 1987, which, after a jury trial, is in favor of the defendant, and (2) from an order of the same court dated May 13, 1987, which denied her posttrial motion pursuant to CPLR 4404 (a) to set aside the verdict.
Ordered that the judgment and order are affirmed, with one bill of costs.
We conclude that the trial court acted properly in denying the plaintiff’s motion to set aside the jury verdict in favor of the defendant. Given the testimony adduced at trial, the jury *625could have concluded, on a fair interpretation of the evidence, that the defendant exercised due care when he made his left turn into the intersection where the accident occurred (see, Vehicle and Traffic Law § 1141; McNierney v Zara Contr. Co., 125 AD2d 456; Bogorad v Fitzpatrick, 38 AD2d 923, affd 31 NY2d 984; Olson v Dougherty, 128 AD2d 920; cf., Kiernan v Edwards, 97 AD2d 750; Lester v Jolicofur, 120 AD2d 574). Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.